      Case 2:20-mj-08033-MTM Document 221 Filed 05/13/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    In the Matter of the Extradition of Ali         No. 20-MJ-08033-PHX-MTM
      Yousif Ahmed Al-Nouri a/k/a Ali Youssef
10    Ahmed Al-Nouri, Ali Ahmed, Ali Yousif           ORDER
      Ahmed Al Noori, Ali Yousif Ahmed
11    Nouri, Ali Al-Daleme, Ali Yousif Ahmed
      Al-Mahmadi, Ali Yousif Ahmed, and Ali
12                  Yousif Nouri.
13
14          The parties have requested a status hearing to discuss issues concerning the
15   procedures and scope, as well as other miscellaneous matters, concerning the extradition
16   hearing currently scheduled for May 25, 2021. The Court therefore sets a status conference
17   for May 19, 2021 at 2:30 PM in Courtroom 302 of the Sandra Day O’Connor United
18   States Courthouse. Arrangements will be made to facilitate Al-Nouri’s appearance via
19   videoconference at the May 19, 2021 status hearing.
20          One additional matter requires attention. On May 10, 2021, fifteen (15) days prior
21   to the scheduled extradition hearing, counsel for Al-Nouri filed a motion requesting the
22   United States Marshals Service make arrangements to transport Al-Nouri to the Courthouse
23   on May 25, 2021. (Doc. 215). On May 11, 2021, the Court issued an Order (doc. 216)
24   granting Al-Nouri’s motion so that Al-Nouri may appear in person, and pursuant to
25   standard practice in the District of Arizona to ensure individuals appearing in-person are
26   not a risk for contracting or spreading COVID-19, required Al-Nouri to sequester prior to
27   the extradition hearing. (Id. at 2).
28   //
      Case 2:20-mj-08033-MTM Document 221 Filed 05/13/21 Page 2 of 4



 1          That afternoon, the Court was notified by the United States Marshals Service that
 2   Al-Nouri refused to accept sequestration as stated by the Court’s Order. The Court
 3   scheduled a telephonic conference for May 12, 2021 to confer with counsel to discuss the
 4   matter. (Doc. 217).
 5          At the May 12, 2021 conference, Al-Nouri’s counsel confirmed that Al-Nouri
 6   refused to accept sequestration prior to the extradition hearing and reiterated that Al-Nouri
 7   nonetheless wished to appear in-person at his extradition hearing. Counsel further argued
 8   that the provisions of the CARES Act that permit videoconferencing do not apply to
 9   extradition proceedings. Al-Nouri objected to making his appearance at the May 25, 2021
10   hearing contingent on being sequestered prior to the extradition hearing.
11          The Court observes that the statutes governing extradition require only that a
12   hearing be conducted before a judicial officer of the United States in extradition
13   proceedings, 18 U.S.C. § 3184, and that the hearing “be held on land, publicly, and in a
14   room or office easily accessible to the public.” 18 U.S.C. § 3189. There is no statutory
15   provision that requires Al-Nouri be physically present at the hearing itself, and, as the
16   Federal Rules of Criminal Procedure do not apply to extradition proceedings, Fed R. Crim.
17   P. 1.(a)(5)(A), Fed. R. Crim. P. 43 governing a defendant’s presence at criminal
18   proceedings also does not apply. The remaining question is whether the Due Process
19   Clause of the Fifth Amendment of the United States Constitution requires Al-Nouri to be
20   permitted to be physically present at the extradition hearing.
21          The bedrock of due process protection under the Fifth Amendment is that an
22   individual must be given notice and an opportunity to be heard. Mathews v. Eldridge, 424
23   U.S. 319, 333 (1976) (“The fundamental requirement of due process is the opportunity to
24   be heard ‘at a meaningful time and in a meaningful manner’”). The Supreme Court has
25   subsequently observed that “the requirements of due process are flexible and call for such
26   procedural protections as the particular situation demands.” Wilkinson v. Austin, 545 U.S.
27   209, 224-25 (2005) (internal quotations omitted).
28   //


                                                 -2-
      Case 2:20-mj-08033-MTM Document 221 Filed 05/13/21 Page 3 of 4



 1          Under the circumstances present in this case, the Court concludes that it is not a
 2   violation of Al-Nouri’s due process rights under the Fifth Amendment to make personal
 3   appearance at an extradition proceeding contingent on sequestration for public health
 4   reasons. The COVID-19 pandemic represents the worst public health crisis the world has
 5   faced in at least one-hundred years, see Altman v. Cnty. Of Santa Clara, 464 F. Supp. 3d
 6   1106, 1112 (N.D. Cal. 2020) (“Experts consider this outbreak the worst public health
 7   epidemic since the influenza outbreak of 1918.”) (internal quotations omitted), and the
 8   Supreme Court has acknowledged that certain public health measures that intrude on
 9   individual liberty may not necessarily arise to a constitutional violation. See Jacobson v.
10   Massachusetts, 197 U.S. 11, 26 (1905) (“the liberty secured by the Constitution of the
11   United States to every person within its jurisdiction does not import an absolute right in
12   each person to be, at all times and in all circumstances, wholly freed from restraint.”); South
13   Bay United Pentacostal Church v. Newsom, 140 S. Ct. 1613 (2020) (mem.) (Roberts, C.J.,
14   concurring). Making physical appearance at a hearing contingent on prior sequestration is
15   a reasonable restraint on liberty given the very real public health risks of COVID-19.
16   Moreover, additional or alternative procedural safeguards are relevant to whether a due
17   process violation occurs. Wilkinson, 545 U.S. at 225. The Court will add the additional
18   safeguard to Al-Nouri’s interests of ensuring that Al-Nouri is able to participate in the
19   extradition hearing remotely in the event he does not wish to sequester beforehand.
20          To be clear, the Court is not prohibiting Al-Nouri from appearing in-person at his
21   extradition hearing. Had Al-Nouri agreed to prior sequestration, he would be transported
22   to the courthouse. However, given counsel’s notice to the Court that Al-Nouri declines
23   sequestration, the Court will ensure that other arrangements are made so that Al-Nouri may
24   participate in the extradition hearing. But considering the public health necessities of the
25   COVID-19 pandemic, the lack of statutory basis requiring Al-Nouri’s physical presence at
26   the hearing, and the fact Al-Nouri will retain the ability to appear through videoconference
27   at the hearing, the Court concludes that Al-Nouri is not entitled to appear in-person at the
28   extradition hearing set for May 25, 2021 absent his agreement to sequester beforehand.


                                                  -3-
      Case 2:20-mj-08033-MTM Document 221 Filed 05/13/21 Page 4 of 4



 1         Accordingly, IT IS HEREBY ORDERED that, in light of Al-Nouri’s declination
 2   of sequestration, Al-Nouri may appear via videoconference at the May 25, 2021 extradition
 3   hearing. Appropriate arrangements shall be made to facilitate Al-Nouri’s appearance at the
 4   May 25, 2021 hearing via videoconference.
 5         Dated this 13th day of May, 2021.
 6
 7                                                           Honorable Michael T. Morrissey
 8                                                           United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
